Case 8:20-cv-00043-SB-ADS Document 191-41 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3727




  Summary Judgment Ex. 34
 Case 8:20-cv-00043-SB-ADS Document 191-41 Filed 05/14/21 Page 2 of 4 Page ID
                                  #:3728



1                       DECLARATION OF MICHAEL CAPECI
2
3             I, Michael Capeci, pursuant to 28 U.S.C. § 1746, hereby declare and state
4    as follows:
5             1.    I am over the age of eighteen and reside in Imperial, California.
6             2.    I have personal knowledge of the following facts, which I could
7    and would testify to if I were called to testify as a witness.
8             3.    I am a veteran of the U.S. Marine Corps, a retired police officer,
9    and a former adjunct criminal justice professor at Imperial Valley College.
10   Before retiring as a police officer, I worked in law enforcement for over 25
11   years.
12            4.    In around May 2017, I received an email from Secure Preparation
13   Services. At the time, I was working in the Public Safety Department of
14   Imperial Valley College. At the time, I had several student loans that I was
15   paying off. I was interested in reducing my student loan payments, but I had
16   been putting it off. The email offered student loan forgiveness.
17            5.    After receiving the email, I called the phone number on the Secure
18   Preparation Services email. Over the course of several phone calls, I spoke to
19   representatives who told me that they would help me consolidate my student
20   loans. The representatives each told me that the consolidation would lower my
21   student loan interest rate. The representatives also told me that my credit score
22   was really good, but that Secure Preparation Services would help me improve
23   my credit score even more. In addition, a Student Preparation Services
24   representative said that I would be eligible for a certain amount of student loan
25   forgiveness because I was a veteran, a police officer, and lived in an
26   economically deprived area. The representative said that his company wouldn’t
27   know how much student loan forgiveness I would be eligible for until the
28
                                  DECLARATION OF MICHAEL CAPECI
                                               1
 Case 8:20-cv-00043-SB-ADS Document 191-41 Filed 05/14/21 Page 3 of 4 Page ID
                                  #:3729



1    company conducted further research after I enrolled and paid Secure
2    Preparation Services’ fee, and that I would have a choice of whether to go
3    forward once that research was complete.
4          6.     The representative rushed me through the enrollment process, and
5    persuaded me to provide my credit card information and to pay Secure
6    Preparation Services’ $799 fee. He also rushed me through electronically
7    signing Secure Preparation Services’ contract via DocuSign.
8          7.     After enrolling, I started getting emails and phone calls from
9    Secure Preparation Services that they needed me to expedite my student loan
10   application paperwork. The representative kept calling me while I was out of
11   town at a conference and I didn’t understand the rush. While I was at the
12   conference, Secure Preparation Services needed me to sign the applications
13   right away, so in around late June 2017 I signed and returned the applications.
14   Based on the initial sales call, I believed that Secure Preparation Services would
15   not submit the applications until completing its research regarding my loan
16   forgiveness, and that I would have a choice at that point about how to proceed.
17         8.     In around October 2017, I received a letter from the student loan
18   servicer FedLoans with a request for a payment. I didn’t understand why
19   FedLoans was asking me for payment because it hadn’t previously been my
20   servicer and because I hadn’t authorized Secure Preparation Services to submit
21   any application documents on my behalf.
22         9.     I called FedLoans to ask what the payment was for. FedLoans told
23   me that my student loans had been consolidated and that they were now my
24   servicer. I told the FedLoans representative that I hadn’t given Secure
25   Preparation Services permission to submit any paperwork on my behalf, but the
26   representative didn’t want to hear about my experience with Secure Preparation
27   Services.
28
                                DECLARATION OF MICHAEL CAPECI
                                             2
Case 8:20-cv-00043-SB-ADS Document 191-41 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3730
